UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-1518




EVODIA KAH TABOH,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 17, 2008                 Decided:   July 14, 2008


Before KING, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Theodore Nkwenti, Silver Spring, Maryland, for Petitioner.
Peter D. Keisler, Assistant Attorney General, Barry J. Pettinato,
Assistant Director, Kristin A. Moresi, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Evodia Kah Taboh, a native and citizen of Cameroon,

petitions for review of a decision of the Board of Immigration

Appeals   (“Board”)     dismissing    her    appeal   from   the     immigration

judge’s order finding her removable and denying her applications

for asylum, withholding of removal, and protection under the

Convention Against Torture.         We deny the petition for review.

           We    have    reviewed     the    administrative        record,    the

immigration judge’s decision, and the Board’s affirmance thereof,

and find that substantial evidence supports the Board’s ruling that

Taboh failed to establish a nexus between the alleged persecution

and a protected ground.      See 8 C.F.R. § 1208.13(a) (2007) (stating

that burden of proof is on alien to establish eligibility for

asylum); INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992) (same).

Such a causal nexus is required to support the grant of asylum.                 8

U.S.C. § 1101(a)(42)(A) (2000); Saldarriaga v. Gonzales, 402 F.3d

461, 466 (4th Cir. 2005).

           Moreover, as Taboh cannot sustain her burden on the

asylum claim, she cannot establish her entitlement to withholding

of removal.     See Camara v. Ashcroft, 378 F.3d 361, 367 (4th Cir.

2004) (“Because the burden of proof for withholding of removal is

higher than for asylum — even though the facts that must be proved

are the same — an applicant who is ineligible for asylum is

necessarily     ineligible   for     withholding      of   removal    under   [8


                                     - 2 -
U.S.C.A.] § 1231(b)(3) [(West 2005)].”).       In addition, we uphold

the finding that Taboh failed to establish that it was more likely

than not that she would be tortured if removed to Cameroon.           See 8

C.F.R. § 1208.16(c)(2) (2007).

          Accordingly,   we   deny   the   petition   for   review.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




                                 - 3 -